UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 11, 2016 (May 5, 2016) CĪON Investment Corporation (Exact Name of Registrant as Specified in Charter) Maryland 000-54755 45-3058280 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3 Park Avenue, 36th Floor New York, New York 10016 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. OnMay 10, 2016, CĪONInvestment Corporation ("CĪON")increased its public offering price from $9.70 per share to $9.75 per share, based on a net offering price of $8.78 per share (net of selling commissions and dealer manager fees), which closely approximates an estimated net asset value per share of $8.74. This increase in the public offering price will become effective on CĪON'sMay 11, 2016 weekly closing and will be first applied to subscriptions received fromMay 4, 2016 throughMay 10, 2016. In accordance with CĪON's previously disclosed share pricing policy, certain of CĪON's directors determined that anincrease in the public offering price per share was warranted following anincrease in CĪON's net asset value per share to an amount that exceeds CĪON's then-current net offering price. Although CĪON increased its public offering price onMay 10, 2016 from $9.70 per share to $9.75 per share, CĪON will maintain the amount of weekly cash distributions payable to shareholders of $0.014067 per share resulting in an annual distribution rate of 7.50% (based on the $9.75 per share public offering price). OnMay 11, 2016,CĪON issued a press release announcing its operating results for theperiod endedMarch 31, 2016.A copy of the press releaseis attached hereto as Exhibit 99.1 and incorporated by reference herein. Item5.05. Amendments to the Registrant's Code of Ethics, or Waiver of a Provision of the Code of Ethics. On May 5, 2016,CĪON's board of directors adopted an amended and restated Code of Ethics (the "Code of Ethics") reflecting certain administrative and non-substantive changes.The amendments reflected in the Code of Ethics did not relate to or result in any waiver, explicit or implicit, of any provision of the previous Code of Ethics. A copy of the Code of Ethics is attached hereto as Exhibit 14.1 and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. EXHIBIT NUMBER DESCRIPTION Code of Ethics ofCĪON Investment Corporation and CĪON Investment Management, LLC Press release datedMay 11, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CĪON Investment Corporation Date: May 11, 2016 By: /s/ Michael A. Reisner Co-President and Co-Chief Executive Officer EXHIBIT LIST EXHIBIT NUMBER DESCRIPTION Code of Ethics ofCĪON Investment Corporation and CĪON Investment Management, LLC Press release dated May 11, 2016
